PER CURIAM.
Daisy Del Rio challenges the sufficiency of the evidence resulting in her conviction for a battery committed during the course of an armed burglary. She was acquitted of the remaining charges. A jury verdict based on substantial, competent evidence will not be reversed. Toole v. State, 472 So.2d 1174, 1176 (Fla.1985); Heiney v. State, 447 So.2d 210, 212 (Fla.), cert. denied, — U.S. -, 105 S.Ct. 303, 83 L.Ed.2d 237 (1984); Tibbs v. State, 397 So.2d 1120, 1123 (Fla.1981), aff'd, 457 U.S. 31, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982). It is the function of the jury, not of the court, to weigh the evidence and to assess the credibility of the witnesses. Rodriguez v. State, 436 So.2d 219, 220 (Fla. 3d DCA 1983), review denied, 447 So.2d 888 (Fla.1984); Miller v. State, 328 So.2d 544, 545 (Fla. 3d DCA 1976). Finding that substantial, competent evidence supports the verdict, we affirm the conviction and sentence. Appellant’s remaining points lack merit.
Affirmed.